Citation Nr: 1041034	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-36 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, S.M. and R.M.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The appellant maintains that her spouse, who died in March 1985 
(hereafter "decedent), had recognized service with the United 
States Armed Forces during World War II.  She contends that she 
is legally eligible for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The appellant's 
disagreement with that decision led to this appeal.

The appellant provided testimony at a July 2009 hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's deceased spouse was without qualifying military 
service to render the appellant basically eligible for or legally 
entitled to VA death benefits. 


CONCLUSION OF LAW

The appellant is without basic eligibility or legal entitlement 
to VA death benefits.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The appellant was not provided with complete 38 U.S.C.A. 
§ 5103(a)-compliant notice in this case.  She was provided with 
notice in September 2006, but that notice did not adequately 
address the criteria for establishing the decedent's status as a 
Veteran.  Nonetheless, the Board finds that any presumption of 
prejudice has been rebutted by the appellant's demonstration of 
actual knowledge of the information and evidence necessary to 
substantiate her claim.  This case turns on whether the decedent 
had the requisite qualifying service in the recognized guerillas.  
The appellant has clearly articulated her contention throughout 
the appeal that the decedent served with a recognized guerilla 
unit, and has specifically provided documents in support of her 
claim.  Moreover, she attended an informal hearing with a 
Decision Review Officer in November 2007, shortly following which 
she submitted a statement indicating that she understood the 
reason why her claim was being denied, and that she was shown the 
evidence of VA's attempts to determine whether the decedent had 
status as a Veteran.  She clearly is aware that relevant evidence 
in this case involves evidence that the unit in which the 
decedent served was one recognized by the appropriate U.S. 
service department.

Given that the appellant has presented argument and actively 
submitted evidence relevant to the criteria for establishing her 
claim, the Board finds that she has not been prejudiced by the 
failure to provide her with notice as to the information or 
evidence necessary to substantiate her claim.  The September 2006 
correspondence did advise her of the respective responsibilities 
of she and VA in obtaining evidence in this case.  In any event, 
the record reflects that the RO has obtained relevant information 
from the service department, and the appellant has obtained 
records pertaining to the decedent's service.  She is well aware 
of the information and evidence necessary to substantiate her 
claim, and has not suggested that any pertinent outstanding 
evidence remains. 

As to VA's duty to assist the appellant, again, there is no 
suggestion by the appellant or the record of any outstanding 
evidence.  VA obtained several determinations by the service 
department, and the appellant has submitted the decedent's 
service documents.   The Board remanded this case in November 
2009 for the RO to forward to the U.S. service department all 
documents of record speaking to the decedent's service, in 
compliance with Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 
2008).  The record shows that the RO did so, and obtained another 
determination from the service department in January 2010. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002), or 38 C.F.R. § 3.159 (2010).  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to death.  38 U.S.C.A. § 1310 (West 2002).

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2010).

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This provision does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b) 
(2010).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d) 
(2010).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2010).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the findings by 
the service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997). 

The appellant contends that the decedent served with an organized 
guerilla unit beginning in December 1942.  She believes this 
service qualifies her for VA benefits, and has submitted certain 
documents she believes establishes that the unit was part of the 
U.S. Armed Forces in the Far East (USAFFE). She mentioned at her 
hearing that she also believed he had service with the Philippine 
Commonwealth Army.  The appellant maintains that the decedent was 
a prisoner of war at one point, and that all persons who fought 
in World War II were veterans, and therefore entitled to VA 
benefits.
 
In connection with her claim she has submitted a January 1946 
Affidavit for Philippine Army Personnel signed by the decedent, 
in which he reported that he served with a recognized guerilla 
unit from April 1945 to August 1945.  She also submitted a 
November 1946 statement by O.L., who indicates that he inducted 
the decedent into a guerilla unit in December 1942, and who 
explained that the unit was attached to a U.S. Cavalry Division.  
She additionally submitted an October 1998 Certification by the 
General Headquarters of the Armed Forces of the Philippines, 
which indicates that the decedent joined guerilla forces in 
December 1942; the Certification indicates that no information 
was available to establish that the decedent was a recognized 
guerilla.  The appellant has submitted a Joint Affidavit by N.S. 
and P.A. dated in December 1998, which indicates that the Veteran 
fought against the Japanese in World War II.

The above documents indicate that the decedent was a guerilla or 
otherwise took up arms against the Japanese in World War II, but 
do not establish that his unit was one recognized as having been 
in the service of the USAFFE.  The decedent's affidavit is merely 
his own assertion that he served with the recognized guerillas.  
O.L. indicated that the decedent's unit was attached to a U.S. 
Cavalry unit, but O.L.'s statement does not constitute a 
"service document."  The October 1998 Certification actually 
suggests the decedent's unit did not serve in the USAFFE, as the 
Certification indicates "N/A" in the block for addressing 
whether the unit was a "recognized" one.  The Joint Affidavit 
only indicates that the decedent fought in World War II.  None of 
the documents submitted by the appellant establish that the 
decedent served in a unit associated with the U.S. Armed Forces.

In April 1978, the appropriate service department indicated that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces.  In November 2006 and December 
2006, the service department confirmed that the April 1978 
determination remained valid.  In January 2010, the service 
department examined the documents submitted by the appellant 
concerning the decedent's service, and again concluded that he 
did not have the requisite service.

The decedent's affidavit, O.L.'s statement, and the Philippine 
service document submitted by the appellant are not the type of 
service documents that suffice to establish his service.  She is 
claiming the decedent had service in the recognized guerilla 
units that served the U.S. Armed Forces, Far East, and none of 
those documents are from a U.S. service department.  As already 
indicated, the Certification specifically marked as "not 
applicable" those sections for noting whether any guerilla 
service was in the service of the USAFFE. Although the appellant 
argues that 38 C.F.R. § 3.203 does compel VA to accept the 
documents as establishing the decedent's service, the Board 
points out that the regulation specifically indicates that the 
document in question must have been issued by the service 
department.  This means, in the case at hand, a U.S. service 
department.

The Board acknowledges the suggestion by O.L. that the decedent 
was incorporated into a U.S. Calvary division.  The probative 
evidence in this case clearly shows, however, that the appellant 
is not entitled to the benefit sought.   
 
In light of the service department's certification that the 
decedent did not have service with the recognized guerillas, and 
as the appellant neither contends nor does the evidence suggest 
that the decedent had the other types of service that would 
qualify him as a Veteran for VA purposes, the Board finds that 
the preponderance of the evidence is against the claim; 
therefore, the claim must be denied. 


ORDER

Legal entitlement to VA death benefits is denied.





____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


